Citation Nr: 1757161	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  07-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a liver disability, to include cirrhosis, postoperative residuals of a liver transplant, and pancytopenia. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from November 1970 to November 1973, including service in Vietnam.  His awards and decorations included the Bronze Star Medal, National Defense Service Medal, Vietnam Service Medal, and Republic of Vietnam Campaign Medal.  

This matter is before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Nashville, Tennessee. 

This case was most recently remanded by the Board for additional development in May 2015.

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's liver disability is a result of active military service.


CONCLUSION OF LAW

The criteria for service connection for a liver disability have been met.  38 U.S.C. § § 1110, 5107 (2012); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2017).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that his liver disorder is a result of exposure to herbicides or unspecified chemicals in service.  

As an initial matter, the Board notes that the Veteran has been diagnosed with cirrhosis of the liver and pancytopenia, and received a liver transplant.  As such, the Board finds that the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran's service personnel records confirm that he served in-country in Vietnam.  Accordingly, the Veteran's in-country Vietnam service entitles him to the presumption of exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  

Turning to the question of whether there is a nexus, or link, between the current disability and service, the evidence is at least in equipoise on the matter.

VA progress notes dated May 2011 indicate the Veteran's cirrhosis was partly based on past alcohol use and non-alcoholic fatty liver.

In a June 2011 liver transplant operative report, Dr. J.W. noted that the Veteran's end-stage liver disease and cirrhosis were due to reformed alcoholic and nonalcoholic liver disease.

In a January 2013 VA opinion, Dr. K opined that the Veteran's liver disease condition and cirrhosis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness, as there was no in-service indication of liver condition or manifestation within one year of discharge.  The examiner cited the GI specialist's findings that the cirrhosis was caused by nonalcoholic steatohepatitis (NASH), which has not been associated with Agent Orange exposure. 

In an August 2014 private opinion, Dr. C opined that it was at least as likely as not that the Veteran's in-service exposure to Agent Orange and tetrachlorodibenzo-p-dioxin was the proximate cause of his eventual liver failure.  Dr. C also concluded that it was as likely as not that the Veteran's occupational exposure to toxins during his time as a firefighter was a cause of his liver disease.  He based his opinions on the Veteran's lack of other risk factors for the development of NASH and cirrhosis and medical literature.    

A December 2014 opinion by a VA Chief of Hematology-Oncology is also of record.  Dr. D. opined that from an internist's standpoint, it was as likely as not that the Veteran's liver disorder was related to active duty, including Agent Orange exposure.  He noted that there was no documentation in the record that the Veteran was exposed to toxic chemicals as a firefighter, but that literature supports the claim that firefighters are exposed to numerous toxic chemicals.  Dr. D. stated that a hepatologist would be able to better answer the Board's inquiries regarding a potential causal link between the Veteran's alcohol use and liver disorder, as well as the Veteran's in-service history of hepatitis secondary to mononucleosis.  

In a November 2015 opinion, a VA examiner determined that the Veteran's liver disorder is less likely than not due to Agent Orange exposure, work as a firefighter, or mononucleosis, as there was no evidence of chemical exposure as a firefighter or liver damage related to mononucleosis while in service.  Dr. M. also found that evidence of drinking alcohol during and after service promotes evidence of causal connection.

A January 2017 opinion by a VA hepatologist found that it was not as likely as not (less than 50 percent probability) that the Veteran's liver disorder is related to his active duty service, Agent Orange exposure, or work as a firefighter.  Instead the etiology was primarily attributed to NASH.  Dr. W. also concluded that the Veteran's in-service and post-service alcohol consumption was less likely than not the cause of his liver disorder and that liver disease is not likely to be related to the Veteran's in-service mononucleosis infection, as such a virus was not associated with chronic viral hepatitis that led to cirrhosis and liver failure.

In September 2017, Dr. C provided an addendum opinion.  He found that the January 2017 VA hepatologist's statement that the Veteran's cirrhosis was primarily attributed to NASH was incorrect because the records show that the NASH diagnosis was referred to as presumed.  He reiterated that the Veteran's in-service exposure to Agent Orange was at least as likely as not the proximate cause of his eventual liver failure.  

The Board finds that affording the Veteran the benefit of the doubt and considering the medical record in its entirety, there is adequate competent medical evidence favoring the existence of a medical nexus between the Veteran's liver disability and his military service.  The medical opinions of record were rendered by appropriate medical professionals or specialists with clinical expertise in the areas required in this case, and the medical opinions were supported by adequate rationale.  The opinions of Dr. C. and Dr. D. relate this disability to the Veteran's active duty service and presumed herbicide exposure.  In light of the opinions of Dr. K and Dr. M., as well as the hepatologist's findings that the liver disorder was not caused by alcohol use, the Board finds that the evidence for and against the claim is in relative equipoise.        

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154 (b); 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for a liver disability is warranted.


ORDER

Service connection for a liver disability, to include cirrhosis, postoperative residuals of a liver transplant, and pancytopenia, is granted. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


